DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 11/12/2020. Claims 1-10 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the readable storage medium is being interpreted as any medium, such a signal per se, which a non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al (US6,744,274), and further in view of Magre et al (US2018,0137035 A1).
Claim 1: Arnold et al teach a test method for process control, which is adapted to an electronic device configured with a first test platform (e.g. item 420, fig. 4) for serial testing and a second test platform (e.g. item 418) for parallel testing; the test method for process control comprises: determining whether to switch to the second test platform according to a test parameter (e.g. mode selection signal MSEL) in a preset test tool after entering a testing process (e.g. col. 7, lines 42-52); [if yes (e.g. MSEL = 1, table 2 – col. 8), switching to the second test platform to call the second test platform to perform parallel testing with the first test platform (e.g. col. 8, lines 23-67); collecting a flag file that includes a test result after the test is over (e.g. col. 16, lines 31-35)]; if not, calling only the first test platform to perform serial testing (e.g. col. 9, lines 45-52). 
Arnold et al teach a result register for collecting the test results (e.g. col. 19, lines 27-29) but not specifically after the parallel test. However, Magre et al teach collecting test results after parallel tests (e.g. [0019]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Arnold et al with the one taught by Magre et al in order to diagnose the device.

As per claim 7, the claimed features are rejected similarly to claim 1 above.

As per claims 9 and 10, the claimed features are rejected similarly to claim 1 above.

Claim 2: Arnold et al and Magre et al teach the test method for process control according to claim 1, wherein the preset test tool comprises a test script for testing a function of an object to be tested(e.g. [0021-, Magre et al); the test script comprises the test parameter (e.g. [0016] Magre et al).
Claim 3: Arnold et al and Magre et al teach the test method for process control according to claim 2, wherein: when serial testing is required, the test parameter only includes a functional test parameter of the object to be tested (e.g. col. 9, lines 45-52); when parallel testing is required, the test parameter further includes a parameter marker indicating a need to switch to the second test platform for parallel testing (e.g. MSEL = 1, table 2 – col. 8). 

Claim 4: Arnold et al and Magre et al teach the test method for process control according to claim 3, wherein [if it is necessary to switch to the second test platform, the test method for process control further comprises copying the preset test tool to an independent running directory for operation]. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. If the Applicant wishes the limitations to be positively recited, the claims must be amended to either recite limitation in the case wherein the conditional step does not occur or remove such a case from consideration.Claim 5: Arnold et al and Magre et al teach the test method for process control according to claim 3, wherein the preset test tools are freely combined on the second test platform to realize parallel testing on the second test platform (e.g. col. 8, lines 23-67 – Arnold et al). Claim 6: Arnold et al and Magre et al teach the test method for process control according to claim 1, wherein the test result includes passing a parallel testing or failing a parallel testing (e.g. col. 19, lines 27-29 – Arnold et al & [0019] – Magre et al).

Claim 8: Arnold et al and Magre et al teach the test system for process control according to claim 7, but fail to teach a memory module to store the preset test tool. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a storage device to save the preset test tool for further testing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        6/14/2022